Citation Nr: 0900787	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
2006, with prior service totaling seven years, nine months, 
and nineteen days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, denying the veteran's 
original claim for service connection for bilateral hearing 
loss.  The veteran thereafter requested that his claims 
folder be permanently transferred to the RO in Lincoln, 
Nebraska, based on his change of residence.  In September 
2006, the veteran again sought service connection for hearing 
loss and, following the conduct of a VA examination in 
November 2006, the Lincoln RO reconsidered the veteran's 
claim for service connection for hearing loss, finding no 
hearing loss for VA purposes.  


FINDING OF FACT

The veteran does not have a current diagnosis of a hearing 
loss disability of either ear as defined by the applicable VA 
regulation.


CONCLUSION OF LAW

Service connection for claimed bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Inform and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letter of October 2006.  He was 
furnished the notice required under Dingess-Hartman through 
the RO's letter of March 2006.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant subsequent to the RO's action in April 2006 
on his original claim for service connection for bilateral 
hearing loss filed prior to retirement from service, in 
contravention with Pelegrini.  Only the notice of the holding 
in Dingess-Hartman preceded the RO's initial adjudication in 
April 2006.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the March 2007 statement of the case 
by the RO.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  Moreover, a factual 
predicate for a grant of service connection for bilateral 
hearing loss of either ear is lacking, as there is no showing 
of chronic hearing loss meeting the requirements of 38 C.F.R. 
§ 3.385 (2008).  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  On that basis, and in the absence of any 
allegation of prejudice by or on behalf of the veteran, the 
Board cannot conclude that any defect in the timing of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service medical records and various examination 
records compiled by VA sources in 2005 and 2006.  Findings 
from the aforementioned VA audiological examinations are 
found to be comprehensive in scope and sufficiently detailed 
and the veteran it is noted does not contend otherwise.  As 
the record is deemed to be adequate to permit the Board to 
fairly and accurately adjudicate the issue presented by this 
appeal, the Board may proceed to adjudicate the merits of 
such claim without remand for additional action.  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Analysis of the Merits

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and any 
chronic disease, such as an organic disease of the nervous 
system, including a sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this instance, the veteran alleges that his hearing loss 
originated during his Navy service on the basis of acoustic 
trauma.  Excessive noise levels from weapons fire, active 
sonar, and machinery aboard submarines reportedly were 
encountered during his lengthy period(s) of active duty.  He 
does not allege, nor does the record demonstrate, that he was 
engaged in combat with the enemy at the time of his in-
service noise exposure.  To that extent, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application in 
this instance.  

A showing of current disability is, as noted above, a 
prerequisite for a grant of service connection, and in this 
case, there is no showing of current disablement as to 
hearing loss of either ear for VA purposes, notwithstanding 
the veteran's own complaints of hearing loss and one or more 
diagnoses of hearing loss in service.   Annual audiograms 
undertaken by service department medical personnel fail to 
document hearing loss for VA purposes, with but one 
exception.  On an audiogram in September 2005, a 40 decibel 
loss of the left ear at 4000 Hertz was noted; however, all 
other testing conducted in service and thereafter was 
negative for hearing loss of either ear meeting the criteria 
set out in 38 C.F.R. § 3.385.  VA audiological testing in 
2005 and 2006 was likewise inconsistent with hearing loss of 
either ear for VA purposes.  It thus follows that a 
preponderance of the evidence is against a finding of current 
disability of hearing loss of either ear.  In the absence of 
proof of a current disability, there can be no valid claim.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In this case, in the absence of competent evidence 
of a hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385, service connection for 
bilateral hearing loss is not warranted.

The Board acknowledges and has considered the credible 
statements from the veteran regarding the existence of his 
hearing loss and its onset as a result of acoustic trauma in 
service.  The veteran is competent to report what comes to 
him through his senses, e.g., experiencing some degree of 
hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, there is no indication in the record that the 
veteran has had the relevant medical training to provide a 
diagnosis of a hearing loss disability as defined by 38 
C.F.R. § 3.385 or competently speak to the question of the 
cause or etiology of the claimed disability.  A diagnosis of 
a hearing loss disability within the meaning of the cited 
legal authority must be made on the basis of a certified 
audiological examination.  Therefore, as a layperson, the 
veteran is not competent to provide a medical opinion about 
such a diagnosis, nor on the etiology or causation of the 
claimed disability.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the dispositive fact is that the veteran does 
not have hearing loss as VA has defined it in 38 C.F.R. 
§ 3.385, and as a result, his appeal must fail.  38 U.S.C.A. 
§§ 1110, 1131, 38 C.F.R. §§ 3.303; 3.385; Boyer, supra; 
Mercado- Martinez, supra; Cuevas, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


